FILED
                                                        JANUARY 19, 2021
                                                   In the Office of the Clerk of Court
                                                  WA State Court of Appeals, Division III



         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Marriage of:             )         No. 36605-7-III
                                              )
SHANNON JONES,                                )
                                              )
                     Appellant,               )
                                              )
              and                             )         UNPUBLISHED OPINION
                                              )
ANTHONY JONES,                                )
                                              )
                     Respondent.              )

       LAWRENCE-BERREY, J. — Shannon Jones appeals and Anthony Jones cross

appeals various aspects of the trial court’s decision in their dissolution action. We agree

with Mr. Jones that the trial court erred when it designated a parcel of property

community property. Mr. Jones’s mother gifted an undivided one-half interest in that

parcel to her son before he married and gifted her remaining interest to her son, not the

community, after he married. We affirm all other aspects of the trial court’s decision.

                                          FACTS

       Shannon Jones and Anthony Jones married in October 1998 and separated in

July 2017. They have three children, two of whom were minors at the time of trial.
No. 36605-7-III
In Marriage of Jones


          During their marriage, the Joneses owned and operated a business that provided

assisted living care for disabled persons. The business—Arthur Arms Adult Family

Homes and Sunshine Place—was run from two properties, 648 and 652 South Arthur

Street.

          Business value

          The business’s profits varied from year to year depending on spending. The

Joneses’ joint tax returns showed net profit of $63,533 in 2013, $51,995 in 2014, $30,124

in 2015, and $83,654 in 2016. The parties did not pay themselves wages or draw salaries.

However, they transferred $2,000 per month from the business account to cover their

family’s basic expenses.

          Ms. Jones testified the business was worth $400,000. As a co-owner, she paid

some bills and had access to tax documents. To estimate the value of the business, she

searched for recently sold homes in Spokane comparable to the properties from which the

business was run. She offered her comparable as an exhibit, which Mr. Jones objected to

on grounds of hearsay, authentication, and relevancy. On cross-examination, Ms. Jones

acknowledged the exhibit did not list the address of the comparable, and the comparable

had many features that the business properties did not. The comparable was a piece of




                                              2
No. 36605-7-III
In Marriage of Jones


property that could be used as an adult family home, but was not a business for sale. The

court did not admit the exhibit into evidence.

       Mr. Jones explained the nature of the business, including the work it entails, the

licensing, and its employees. He testified that neither the business license nor its clients

can be sold. He explained that he laid off the business’s employees and did all of the

work himself when the business did not generate enough income. He testified, despite the

tax returns that showed a profit, there was little money left in the business account after

expenses were paid.

       The trial court found that the business’s value was not proved at trial but said that

did not impact its allocation of assets and debts. The business was primarily an “income-

generating mechanism for the community.” Report of Proceedings (RP) at 405. The

court explained:

               This business is unique in that it’s not really sellable. Again, these
       are homes that are specially licensed for mental health residential treatment
       essentially and these are not easily transferable or sellable types of business
       [sic] as they are tied to the real estate. They’re also subject to extensive
       regulations which this Court is very well aware of and it would not be easy
       to expand the operations or profit-making ability of these businesses beyond
       what they have been producing for the last several years.
               . . . What it really boils down to is this was a business that produced
       an income for the couple that in good years was around $65,000 . . . . I
       don’t think it would be in the position to produce much more than that
       unless there were major changes to Medicaid or Medicare pricing or
       deregulation allowing for additional beds.

                                              3
No. 36605-7-III
In Marriage of Jones


              ....
              . . . I’m indicating that the Court really didn’t hear compelling
       testimony to determine the value of the business. I think the Court
       considered the unique aspects of this business. . . .

RP at 406-07.

       When the attorneys asked for clarification, the court answered, “[T]he value was

never proven outside establishing the value for the real estate. There was no evidence

other than that . . . the business was capable of producing at most $65,000 in income per

year and had a historic record of producing less than that for several years.” RP at 423.

       648 S. Arthur

       648 S. Arthur has been in Mr. Jones’s family for generations. Mr. Jones’s mother,

Alice Doss, owned and operated Sunshine Place from it. Before the Joneses married, Ms.

Doss added her son to the title and the two operated Sunshine Place together. In 1999,

Ms. Doss retired and her son took over the business. In 2012, Ms. Doss and her son

removed Ms. Doss from title by quitclaiming their interest to Mr. Jones. Specifically, the

deed recites that the grantors are “Alice Doss and Anthony Jones” and the grantee is

“Anthony Jones.” Ex. 11, at 3.

       At trial, Ms. Jones asserted that 648 S. Arthur was community property. She

acknowledged it had previously belonged to Ms. Doss’s mother and then Ms. Doss. She

also acknowledged that the tax records classified the property as a gift to Mr. Jones.

                                             4
No. 36605-7-III
In Marriage of Jones


When asked why she believed the property was gifted to Mr. Jones and her, despite the

language in the deed and in the tax records, she answered that Ms. Doss gifted the

property to both of them so they could use it as collateral to buy 652 S. Arthur.

       The trial court found that 648 S. Arthur was community property. It explained:

       [W]hen there’s a question the Court starts with a presumption of community
       property and the law is very clear that title is not necessarily indicative of
       separate or community property and there really was no evidence to
       overcome the presumption, other than the evidence that was submitted with
       respect to the title and the circumstances of gifting that. But I did not find
       in applying the preponderance of the evidence standard that that
       presumption was overcome. So I think the proper characterization of all
       property, real property, is that of community property.

RP at 395-96.1 The court added that it “would have made the same distribution award

determinations regardless of the character and regardless of stated value as the Court

believes that the distributions ordered to be fair, just, and equitable.” RP at 396.

       Maintenance and child support

       One year before trial, Ms. Jones requested temporary monthly maintenance of

$2,400. She asked for that amount in part because Mr. Jones was receiving all of the

business income, and she was working to establish a career for herself outside of that

business. At that time, Ms. Jones’s stated monthly expenses were $3,595 and her monthly


       1
        The court references the 643 address, but this appears to be an error because that
property’s classification was not contested.

                                              5
No. 36605-7-III
In Marriage of Jones


income was $1,252. The trial court found that Mr. Jones’s monthly income was around

$8,500 per month, but acknowledged complications of self-employment. The court

ordered monthly temporary maintenance of $2,000. It then considered this monthly

maintenance when calculating child support.

      After trial, the court ordered that spousal maintenance remain at $2,000 per month

for 24 months until December 2020. In so ordering, it explained:

      The Court was mindful in awarding maintenance . . . . This was a 19-year
      marriage, so a significant length of marriage, and the Court looked at all the
      factors as it’s required to do in RCW 26.09.090, but those are not exclusive,
      those are a nonexclusive list. The Court also in making a maintenance
      determination there was some accounting for the community business asset
      going to Mr. Jones and she’s not going to have the benefit of that
      community business.
              . . . [T]he Court’s paramount consideration was need but other
      factors including the business was [sic] considered. In looking at the
      statutory factors, the Court also considered the ability to pay, the ages of the
      parties, their future income projections, the standard of living during the
      marriage, the relative health and ages of the parties, the distribution
      decision this Court made related to the assets and debts, Ms. Jones’ ability
      to meet her own needs, the Court’s award of child support, and the Court
      considered the appropriate duration for maintenance payments under the
      facts of this case. . . .
              In taking into issues of equity, I think maintenance should be limited
      in this case, so I’m ordering maintenance for 24 months. . . .

RP at 411-13.

      The trial court ordered a shared parenting plan so the two youngest children would

spend equal time at each parent’s home. The court ordered Mr. Jones to pay child support

                                             6
No. 36605-7-III
In Marriage of Jones


based on a standard calculation, which is premised on the primary residential parent

having the children a majority of the time. The standard calculation required Mr. Jones to

pay $1,205 per month until July 2019, at which time the middle child turned 18, and then

$767 per month until the youngest child turned 18.

       Net community property award

       In the trial court’s oral ruling, it valued personal property, but neglected to value

the three parcels, including 648 S. Arthur, which it awarded to Mr. Jones. Nevertheless,

the parties filed a joint report before trial and were in near agreement as to the value of

the three parcels. Using Ms. Jones’s net values for the three parcels2 and the trial court’s

net values for the personal property, the total community property award was $128,346

for Ms. Jones and $323,869 for Mr. Jones. The court denied Ms. Jones’s request for an

equalization payment.

       Reconsideration

       Ms. Jones filed a motion for reconsideration. Among other things, she asked the

trial court to reconsider its finding that there was no proof of the business’s value. With

respect to this, the trial court explained that the business’s value was equal to the




       2
           643 S. Arthur ($75,761); 648 S. Arthur ($225,000); and 652 S. Arthur ($68,003).

                                              7
No. 36605-7-III
In Marriage of Jones


properties it ran out of. We construe this to mean that the business had no independent

value.

                                         ANALYSIS

         On appeal, Ms. Jones argues the trial court erred by finding there was insufficient

evidence of the business’s value and by denying her request for an equalization payment.

On cross appeal, Mr. Jones argues the trial court erred by designating 648 S. Arthur as

community property, granting spousal maintenance above Ms. Jones’s needs, and

declining to deviate from the standard child support calculation. We first address the

property issues and then the maintenance and child support issues.

         A.     PROPERTY ISSUES

                1.     BUSINESS VALUATION

         Ms. Jones contends the trial court erred by finding there was insufficient evidence

of the business’s value. As mentioned above, we construe the trial court’s explanation in

its reconsideration ruling as meaning the business had no independent value. Construed

in this manner, substantial evidence supports this finding.

         We generally do not disturb the trial court’s valuations so long as they are within

the scope of the evidence presented. In re Marriage of Mathews, 70 Wn. App. 116, 122,

853 P.2d 462 (1993). “This court will not substitute its judgment for that of the trial court


                                               8
No. 36605-7-III
In Marriage of Jones


on a disputed factual issue,” including property valuation. Worthington v. Worthington,

73 Wn.2d 759, 762, 440 P.2d 478 (1968). “An owner may testify as to the value of his

property and the weight to be given to it is left to the trier of fact.” Id. at 763. It is well

settled that the trial court weighs evidence and makes credibility determinations. In re

Marriage of Rideout, 150 Wn.2d 337, 350-52, 77 P.3d 1174 (2003).

       Fair market value is defined as what a willing buyer, not required to buy, would

pay a willing seller, not required to sell. State v. Rowley, 74 Wn.2d 328, 334, 444 P.2d

695 (1968). Neither party submitted a professional valuation of fair market value at trial.

Ms. Jones’s evidence focused on the value of a property, not a business, that she believed

was comparable. Mr. Jones’s evidence focused on the impracticability of selling the

business apart from its location. In addition, he presented evidence that the business

generated no net income above what one would have to pay for the labor to run it. The

trial court agreed with Mr. Jones and found that the business had no independent value.

Substantial evidence supports this finding.

               2.     648 S. ARTHUR

       Mr. Jones contends the trial court erred by finding that 648 S. Arthur was

community property. We agree.




                                                9
No. 36605-7-III
In Marriage of Jones


       The characterization of marital property is a mixed question of law and fact. In re

Marriage of Schwarz, 192 Wn. App. 180, 191-92, 368 P.3d 173 (2016). The time and

method of acquisition and intent of the donor are questions of fact, and “whether or not a

rebuttable presumption of community or separate character is overcome is a question of

fact.” Id. at 192. We review factual findings for substantial evidence. Id. The ultimate

classification of property as separate or community is a matter of law, reviewed de novo.

In re Marriage of Martin, 32 Wn. App. 92, 94, 645 P.2d 1148 (1982); In re Marriage of

Chumbley, 150 Wn.2d 1, 5, 74 P.3d 129 (2003).

              The first transferred interest

       The status of property is determined as of the date of its acquisition. In re

Marriage of Kile, 186 Wn. App. 864, 875, 347 P.3d 894 (2015). Property acquired prior

to marriage is separate property. RCW 26.16.010. Here, Ms. Doss gifted an undivided

one-half interest in 648 S. Arthur to her son before he married. This interest, therefore, is

Mr. Jones’s separate property. The trial court erred by presuming that this interest was

community property.

              The second transferred interest

       Property acquired during marriage is presumed to be community property,

regardless of how title is held. Dean v. Lehman, 143 Wn.2d 12, 19, 18 P.3d 523 (2001).


                                               10
No. 36605-7-III
In Marriage of Jones


“The burden of rebutting this presumption is on the party challenging the asset’s

community property status, and ‘can be overcome only by clear and convincing proof that

the transaction falls within the scope of a separate property exception.’” Id. at 19-20

(citations omitted) (quoting Estate of Madsen v. Comm’r of Internal Revenue, 97 Wn.2d

792, 796, 650 P.2d 196 (1982), overruled in part on other grounds by Aetna Life Ins. v.

Wadsworth, 102 Wn.2d 652, 659-60, 689 P.2d 46 (1984)).

       RCW 26.16.010 sets forth separate property exceptions. That statute provides that

property gifted to one spouse during marriage is separate property. Therefore, if Mr.

Jones can establish by clear and convincing evidence that he received his mother’s

remaining interest in 648 S. Arthur by gift, that interest is his separate property.

       Here, the undisputed evidence is that Ms. Doss gifted her remaining interest in 648

S. Arthur. Neither party asserts that consideration was given to Ms. Doss. The only

question is whether the gift was to Mr. Jones, or to both Mr. Jones and Ms. Jones.

       Both the quitclaim deed and the excise tax affidavit evidence that Ms. Doss gifted

her remaining interest in the property to her son, not the community. But Ms. Jones,

citing In re Estate of Borghi, 167 Wn.2d 480, 219 P.3d 932 (2009), argues that the name

on the deed or title does not determine the character of the property or even provide much




                                              11
No. 36605-7-III
In Marriage of Jones


evidence of the character of the property. For the reasons we explain below, she reads

Borghi too broadly.

              Estate of Borghi

       In 1966, the woman later known as Jeanette Borghi began purchasing property on

a real estate contract. Id. at 482. On March 29, 1975, Jeanette and Robert Borghi

married. Id. Three and one-half months later, the contract seller issued a fulfillment deed

in the names of “‘Robert G. & Jeanette L. Borghi, husband and wife.’” Id. Ms. Borghi

later died intestate and litigation ensued as to what rights, if any, Ms. Borghi’s son by a

previous marriage had to the property. Id. at 482-83.

       The court first recognized that because Ms. Borghi acquired the property before

she married, it was presumed separate. Id. at 484. It then discussed the joint title gift

presumption. That rule presumes that a spouse quitclaiming separate property to the

spousal community intends to gift the property to the community. In rejecting the joint

title gift presumption, the court explained:

       [E]ven when a spouse’s name is included on a deed or title at the direction
       of the separate property owner spouse, this does not evidence an intent to
       transmute separate property into community property but merely an intent to
       put both spouses’ names on the deed or title. There are many reasons it may
       make good business sense for spouses to create joint title that have nothing
       to do with any intent to create community property. Allowing a
       presumption to arise from a change in the form of title inappropriately shifts
       attention away from the relevant question of whether a gift of separate

                                               12
No. 36605-7-III
In Marriage of Jones


       property to the community is intended and asks instead the irrelevant
       question of whether there was an intent to make a conveyance into joint
       title.

Id. at 489 (citations omitted). Ultimately, the court determined that the fulfillment

deed, issued by the contract seller three and one-half months after marriage,

provided insufficient evidence to overcome the presumption that the property was

Ms. Borghi’s separate property. Id. at 491.

       The facts here are distinguishable from Borghi. There, the question was whether

Ms. Borghi intended to make a gift to the community, when the only evidence was a

fulfillment deed issued by the contract seller in her and her husband’s name soon after

marriage. Here, the parties do not dispute that Ms. Doss intended to gift her remaining

interest in 648 S. Arthur. This uncontested fact, therefore, has been established by clear

and convincing evidence.

       The question presented here is to whom the grantor intended to gift her property.

This question was not presented in Borghi. In this regard, the language of the conveyance

has great significance. The conveyance recites that the grantors are Ms. Doss and Mr.

Jones, and the grantee is Mr. Jones.

       Again, we distinguish Borghi. There, the only evidence of Ms. Borghi’s intent to

create community property was what the contract seller did. This evidence had little, if


                                              13
No. 36605-7-III
In Marriage of Jones


any, weight. Whereas here, the evidence of Ms. Doss’s intent to gift property to her son

were documents that she herself signed. These documents show that Ms. Doss’s intent

was to gift her remaining interest in the property to Mr. Jones.

       The only contrary “evidence” of Ms. Doss’s intent comes from Ms. Jones’s

testimony. She testified that Ms. Doss gifted her interest in the property so the

community could purchase 652 S. Arthur. First, we note the trial court did not give any

weight to Ms. Jones’s testimony about her mother-in-law’s intent. Second, Ms. Jones’s

testimony makes no sense. Any property, separate or community, can serve as collateral

for a community loan. For instance here, there is no evidence that Mr. Jones conveyed

648 S. Arthur to the community for the community to qualify for the 652 S. Arthur loan.

       We conclude there is clear and convincing evidence that Ms. Doss gifted her

remaining one-half undivided interest in 648 S. Arthur and that she gifted it to Mr. Jones.

The trial court erred in characterizing this property as community.

              3.     EQUALIZATION PAYMENT

       Ms. Jones contends the trial court erred by denying an equalization payment. She

further argues the court erred by denying her motion to reconsider. We disagree.

       RCW 26.09.080 directs the court to consider several factors when distributing

property, including (1) the nature and extent of the community property, (2) the nature


                                             14
No. 36605-7-III
In Marriage of Jones


and extent of the separate property, (3) the duration of the marriage, and (4) the economic

circumstances of the parties at the time of the property division. The distribution need not

be equal, but it must be fair, just, and equitable. In re Marriage of Hadley, 88 Wn.2d

649, 656, 565 P.2d 790 (1977). “Fairness is attained by considering all circumstances of

the marriage and by exercising discretion, not by utilizing inflexible rules.” In re

Marriage of Tower, 55 Wn. App. 697, 700, 780 P.2d 863 (1989). The trial court has

considerable discretion in determining what is just and equitable. In re Marriage of

Doneen, 197 Wn. App. 941, 949, 391 P.3d 594 (2017). Because the trial court is in the

best position to determine what is fair in each case, we reverse only if there has been a

manifest abuse of discretion. Id.; In re Marriage of Brewer, 137 Wn.2d 756, 769, 976

P.2d 102 (1999); In re Marriage of Muhammad, 153 Wn.2d 795, 803, 108 P.3d 779

(2005). A manifest abuse of discretion is a decision made on untenable grounds or for

untenable reasons. State ex rel. Carroll v. Junker, 79 Wn.2d 12, 26, 482 P.2d 775 (1971).

       After correctly characterizing 648 S. Arthur as Mr. Jones’s separate property, the

net community property award is $128,346 for Ms. Jones and $98,869 for Mr. Jones.

Because Ms. Jones received a greater portion of the parties’ net community property, she

has no basis to request an equalization payment.




                                             15
No. 36605-7-III
In Marriage of Jones


       B.     SPOUSAL MAINTENANCE

       Mr. Jones contends the trial court erred in granting Ms. Jones’s request for spousal

maintenance after trial. He argues that her income with spousal maintenance is much

higher now than when the temporary award was granted, and he is unfairly left to

shoulder the community debt. Even if true, these are insufficient reasons for us to reverse

the trial court’s maintenance order.

       The trial court has discretion in awarding maintenance. In re Marriage of Zahm,

138 Wn.2d 213, 226-27, 978 P.2d 498 (1999). A trial court abuses this discretion

when it does not base its award on a fair consideration of the statutory factors in

RCW 26.09.090. Id.; In re Marriage of Nicholson, 17 Wn. App. 110, 115-16, 561 P.2d

1116 (1977). Those factors include (a) the financial resources of the maintenance-

seeking spouse, including the property awarded and the ability to meet his or her needs,

(b) the time needed to acquire sufficient education or training to find suitable

employment, (c) the standard of living established during the marriage, (d) the duration of

the marriage, (e) the age, physical and emotional condition of the maintenance-seeking

spouse, and (f) the ability of the maintenance-providing spouse to meet his or her

financial obligations while paying maintenance. RCW 26.09.090.




                                             16
No. 36605-7-III
In Marriage of Jones


         The court considered and explained the statutory factors in awarding maintenance.

In awarding $2,000 monthly maintenance, the court considered the parties’ needs and

factored in Ms. Jones’s loss of the community business assets. In addition, even though

Ms. Jones has $30,000 more net community assets than Mr. Jones, Mr. Jones has a

significant separate asset, 648 S. Arthur, valued at $225,000. We conclude that the court

did not abuse its discretion in awarding Ms. Jones monthly maintenance of $2,000 for two

years.

         C.     CHILD SUPPORT DEVIATION

         Mr. Jones contends the trial court erred by not granting a deviation in his child

support payments, given the shared parenting plan and the parties’ roughly equal financial

status after incorporating maintenance. We disagree.

         We review child support orders for abuse of discretion. In re Marriage of Fiorito,

112 Wn. App. 657, 663, 50 P.3d 298 (2002). We reverse only if the trial court’s decision

was manifestly unreasonable or based on untenable grounds or reasons. Junker, 79

Wn.2d at 26. A decision is manifestly unreasonable if it falls outside the range of

acceptable choices, it is based on untenable grounds if the factual findings are

unsupported by the record, and “it is based on untenable reasons if it is based on an

incorrect standard or the facts do not meet the requirements of the correct standard.”


                                               17
No. 36605-7-III
In Marriage of Jones


In re Marriage of Littlefield, 133 Wn.2d 39, 47, 940 P.2d 1362 (1997). Because the

amount of child support rests in the discretion of the trial court, we will not substitute our

own judgment so long as the trial court considered all of the factors and its decision was

reasonable under the circumstances. Fiorito, 112 Wn. App. at 664. We presume the trial

court considered all the evidence before fashioning the child support order. In re

Parentage of Goude, 152 Wn. App. 784, 791, 219 P.3d 717 (2009). The party

challenging the child support order bears the burden of demonstrating an abuse of

discretion. In re Marriage of Schumacher, 100 Wn. App. 208, 211, 997 P.2d 399 (2000).

       Chapter 26.19 RCW establishes a standardized schedule for child support based

primarily on each parent’s share of the total net income. RCW 26.19.071, .080. The

statute was designed to ensure child support orders adequately meet a child’s basic needs

and provide additional support commensurate with the parents’ income, resources, and

standard of living. RCW 26.19.001. The court retains discretion to deviate from the

amounts outlined in the statutory scheme for a nonexclusive list of reasons provided by

RCW 26.19.075. Under the statute, the court may deviate from the standard calculation if

the child spends a significant amount of time with the parent paying support, but may not

deviate on that basis if the result would be insufficient funds in the household receiving

support. RCW 26.19.075(1)(d).


                                              18
No. 36605-7-III
In Marriage of Jones


       The court entered a shared parenting plan between the parties, where the children

were to spend equal time at each parent’s home. The court also equalized the parties’

incomes by its maintenance award. Mr. Jones argues the court should have deviated the

child support order under these circumstances. We see no abuse of discretion.

       While the trial court had the discretion to deviate, it was not required to do so. The

court considered the parties’ financial situations and the needs of the children, and

explained its allocation of resources in its ruling and again in its order on reconsideration.

We conclude the trial court did not abuse its discretion in denying Mr. Jones’s request for

a deviation in child support.

       D.     ATTORNEY FEES

       Ms. Jones requests this court to award her reasonable attorney fees on appeal. We

decline.

       An appellate court has the discretion to grant attorney fees under RCW 26.09.140.

We consider the parties’ relative ability to pay and the merit of the issues on appeal when

granting a request for fees. Muhammad, 153 Wn.2d at 807.

       Where applicable law mandates consideration of the financial resources of one or

more parties regarding an award of attorney fees, the party requesting attorney fees must

serve and file a financial affidavit no later than 10 days before the date the case is set for


                                              19
No. 36605-7-111
In Marriage ofJones


consideration on the merits. RAP 18.l(c). Ms. Jones did not comply with this rule. For

this and perhaps other reasons, we deny her request. 3

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                           Lawrence-Berrey, J.
                                                                              j
WE CONCUR:




                                           Fearing,   1:




       3
         This panel considered the merits of this case on December 9, 2020. On
January 8, 2021, Ms. Jones filed a motion seeking permission to file a late declaration.
By that time, this opinion had been written and approved by the panel. We deny her
motion partly because we see little merit in her fee request. The trial court's decision left
the parties in roughly equal financial positions and neither party substantially prevailed.

                                             20